Filed 3/29/21 P. v. Zendejas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077759

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD220281)

 ANTHONY ZENDEJAS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Joan P. Weber, Judge. Affirmed.
         Christopher Nalls, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In June 2010, Anthony Zendejas entered into a plea agreement. Under
the terms of that agreement, Zendejas pleaded guilty to one count of
premeditated first degree murder and one count of second degree murder

(Pen. Code,1 §§ 187, subd. (a), 189). Zendejas admitted personal use of a


1        All further statutory references are to the Penal Code.
firearm during the second degree murder (§ 12022.5, subd. (a)). The parties
agreed the transcript of the preliminary hearing would serve as the factual
basis for the plea and stipulated to a term of 44 years to life for the offenses.
Zendejas was sentenced in accordance with the plea agreement.
      In January 2019, Zendejas filed a pro. per. petition for resentencing
under section 1170.95. The court appointed counsel and received briefing.
Following review of the record of conviction, the court denied the petition by
written order.
      Zendejas filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error a mandated by Wende. We offered Zendejas the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      Zendejas pleaded guilty to both counts 1 and 2. As to both counts, the
parties stipulated to the transcript of the preliminary hearing as the factual
basis for the plea. In count 1, Zendejas admitted he committed premeditated
first degree murder. Regarding count 1, the magistrate found Zendejas was a
direct aider and abettor who intended the victim should be killed. Regarding
count 2, the magistrate found Zendejas was the actual killer of the victim.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:


                                        2
      1. Did the trial court err in failing to issue an order to show cause for
the conviction in count 1;
      2. Did the trial court err in failing to issue an order to show cause for
the conviction in count 2; and
      3. If the protections of Anders and Wende do not apply, should the
court conduct an independent review of the record in the interests of justice?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Zendejas on this appeal.
                                 DISPOSITION
      The order denying appellant's petition for resentencing under
section 1170.95 is affirmed.



                                                                  HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




DATO, J.




                                        3